DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last three lines; “wherein a supply…of one another and are adapted to one another.” is vague and indefinite as it is not clear if applicant is referring to the “adjusted independently” speed for the gripping devices and/or for the gripping devices in respect to the speed of the supplying strip material?.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Ligt (U.S. Patent No. 3,904,186) in view of Swieringa (U.S. Patent No. 4,874,457).
	Regarding claim 1: Ligt discloses a method for zigzag folding a strip material, wherein the method has the following steps:continuously supplying a strip material (W) to be folded to a folding apparatus (Fig. 1; via shown folding apparatus) along a supply direction, alternate gripping of the strip material (via grippers 36) in a proximal region (via upstream region by 31a & 31b) of the folding apparatus by means of gripping devices (36), which gripping devices are guided from opposite sides of the strip material (via grippers 36 at both sides of W2), and spaced apart, to the proximal region (Fig. 1), holding and transporting the strip material (W2) by means of the gripping devices (36) into a distal region (via downstream region by 32) of the folding apparatus, wherein the strip material is zigzag folded at the same time (shown zigzag folds of W2-W4), and releasing of the strip material by the gripping devices (via W4 is released by tables 41a & 41b) and placement of the strip material in a stack (stacked at 9) with folds in the distal region, wherein the folds extend in the stack (9) transversely to the supply direction (via vertical 
	Ligt does not disclose a step of having a supply speed for supplying the strip material to be folded and a transport speed for transporting the gripping devices towards the proximal region are adjusted independently of one another and are adapted to one another.  However, Swieringa discloses similar method with the step of “adjusted independently” of the supply speed and the gripping devices speed, see for example (Fig. 4; column 5, lines 42-45; “An adjustment of the length or radial position of protuberances 26” and/or column 5, lines 51-55; “The wheel 25 may be made adjustable”; inherently by adjusting the wheel and/or the distance between the gripping mechanism as shown by Fig. 4, will result on diff. speed of the supplied web in respect to the gripped portions as the gripped portions are adjustable).  Further, it has been held that the provision of adjustability, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Ligt’s method by having a step of “adjusted independently” of the supply speed of the web and the gripping devices speed, as suggested by Swieringa, in order to be able to come up with different corrugation ratio (column 2, lines 24-26).

	Regarding claim 2: Ligt discloses that the gripping devices (36s) are guidedon the opposite sides of the strip material (W2), between the proximal position and the distal position (between upstream and downstream portions), at least in sections, along a movement path which runs along the straight connecting line (via along the shown diagonal lines of the device);
	Regarding claim 3: Ligt discloses that the gripping devices (36s) are guided on the opposite sides of the strip material (W2) by means of a respective transport device (via chains 3a & 3b) on a closed movement path from the proximal region, via the distal region, back again to the proximal region, see for example (Fig. 1; via grippers 36 moving in chains 3a & 3b);
	Regarding claim 4: Ligt discloses that the gripping devices (36s) grip the strip material (W2) at the edge on opposite sides of the strip material (Fig. 10);
	Regarding claim 5: Ligt discloses that the supply direction is orientated horizontally (Fig. 12; via shown horizontal supplying direction);

Claims 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Light (U.S. Patent No. 3,904,186) in view of Swieringa (U.S. Patent No. 4,874,457) and further in view of Marui et al. (U.S. Patent No. 4,604,794).
	Regarding claim 6: Ligt nor Swieringa disclose inserts to be arranged in at least a portion of the folds of the stack.  However, Marui discloses similar method with the use of inserts c & d to be arranged in a portion of the fold of the stack (Fig. 1; via c & 5 inserted on stacked zigzag fold);
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Ligt in view of Swieringa’s method by having inserts, as suggested by Marui, in order to come up with high productivity of folding apparatus with inserts (column 1, lines 25-35);


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the combination of the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In respect to applicant’s arguments that those skilled in the art would not be motivated to modify the applied art of Ligt ‘186 to come up with the amended claim, as ‘186 teethes away from an independent adjustment of the transport speed for transporting the gripping device towards the proximal region.  
 	The office as set forth above believes that the claimed adjusted speed not clear as if it is referring to the adjusted speeds of the grippers in respect to each other or the speed of the grippers in respect to the supply speed.  Being that said, the office believes that in light of Swieringa ‘457, teaching adjustable mechanism of the grippers and/or the wheel 26 (Fig. 4), would have been obvious to those skilled in the art to modify ‘186 by using such adjustable mechanism as suggested by ‘457, in order to come up with different corrugation ratio (‘457; column 2, lines 24-26).  Add to that, it has been held that the provision of adjustability, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731